        Case 2:21-cv-00389-CCW Document 7-4 Filed 05/24/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA


TAMMY MCCOY,                                    :
                                                :
                     Plaintiff,                 :
                                                :
v.                                              : Civil Action No. 2:21-CV-00389-CCW
                                                :
PAN AMERICAN GROUP, LLC,                        :
                                                :
                     Defendant.                 :
                                                :


                                             ORDER

       AND NOW, this _____ day of _________, 2021, upon consideration of the Motion of

Defendant PAN American Group LLC, to compel arbitration and dismiss the present action, and

any responses thereto, it is hereby ORDERED THAT:

       1. Defendant’s Motion is GRANTED;

       2. Plaintiff’s Complaint is hereby DISMISSED; and

       3. The parties are DIRECTED to proceed to arbitration in accordance with the parties’

          governing arbitration agreement.



                                                      _________________________________
                                                                                      J.
